         Case 1:19-cv-11463-MKV Document 36 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 JOSEFINA BENITEZ, et al,                                                  DOC #:
                                                                           DATE FILED: 9/2/2020
                            Plaintiffs,
                                                                1:19-cv-11463 (MKV)
                    -against-
                                                                       ORDER
 VALENTINO U.S.A., INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court received a letter from Defendant requesting leave to file a motion to dismiss

the claims of Plaintiff Benitez due to her death [ECF #28]. Defendant states that the time for

Plaintiffs to substitute Benitez’s estate pursuant to Federal Rule of Civil Procedure 25(a) has

lapsed. Plaintiffs oppose the request and argue that any delay is excusable [ECF #31]. The

Court held a conference concerning arguments in the Parties’ letters on September 2, 2020.

       As stated on the record at the conference, the Court finds that Plaintiffs’ counsel has

demonstrated excusable neglect for their failure to substitute Plaintiff Benitez. Additionally, the

Court finds that there is no prejudice to Defendant by the delay given that the case is in a very

preliminary stage, with answer only filed last week.

       As discussed at the September 2, 2020 conference, the Court construes Plaintiff’s letter as

a motion for an extension of time to substitute the estate for Plaintiff Benitez. That Motion is

GRANTED. The time for Plaintiff to file a motion to substitute Plaintiff Benitez’s estate under

Rule 25(a) is extended to September 11, 2020.

SO ORDERED.
                                                       _________________________________
Date: September 2, 2020                                MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
